Citation Nr: 0031041	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling from June 26, 1997 and 
evaluated as 70 percent disabling from June 13, 2000. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted entitlement to service 
connection for PTSD with an assignment of a 10 percent 
evaluation.  By a rating action of September 1998, the 
evaluation was increased to 30 percent effective from the 
date of the claim.  

The case was previously before the Board in March 199, at 
which time it was Remanded to obtain missing records and, 
thereafter, for further medical opinion. 

When this case was previously before the Board, an additional 
claim of entitlement to service connection for residuals of a 
shoulder dislocation was referred to the RO for appropriate 
action.  This matter is again referred to the RO inasmuch as 
the claims file contains no reference to the claim subsequent 
to the Board's prior reference.


REMAND

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When the case was previously before the Board, it was 
directed that the claims file should be referred to the same 
VA physician who conducted the August 1998 psychiatric 
examination of the veteran.  The examiner was to provide 
comment and any modification to the examination report as 
warranted after additional development of outstanding medical 
records.  The supplemental opinion was obtained in September 
1999 and before the outstanding records were obtained.  See 
e.g., March 7, 2000 letter from Mark Sandman, M.A., 
B.C.E.T.S.  Without the pertinent missing records for the 
examiner's review, the opinion lends nothing of additional 
significance to the record.  Remand directives confer upon 
the veteran or other claimant the right to compliance with 
Remand Orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board observes that the RO has made several attempts to 
obtain missing records.  In a report of contact dated from 
June 2000, the veteran reported being seen and examined in 
August 1999 by a VA clinician whose initials are RDS.  A 
subsequent handwritten note dated in June 2000 was illegible 
(o??c) in pertinent part.  Notwithstanding, the Board is of 
the further opinion that responses to the RO's several 
attempts to obtain VA mental health records as well as those 
from a private physician for treatment in 1992/1993 are 
inadequate in terms of fulfilling the duty to assist, 
particularly in terms of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

As part of the assistance provided, the VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes it to obtain.  If after making such 
reasonable efforts, the VA is unable to obtain all of the 
relevant records sought, the VA shall notify the claimant 
that it is unable to obtain records with respect to the 
claim.  Such a notification shall a) identify the records 
that are unable to be obtained; b) briefly explain the 
efforts that the made to obtain those records; and c) 
describe any further action to be taken by the VA with 
respect to the claim.

Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

Department, if the claimant furnishes 
information sufficient to locate those records.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should again contact the 
California physician who treated the 
veteran for a mental health condition in 
or around 1992 to obtain copies of 
pertinent records for incorporation into 
the claims file.

The RO should also again request 
pertinent mental health clinic records 
from the VA mental health clinic in 
Muskogee for the period from January 1997 
to the present be forwarded for 
incorporation into the record.  

2.  If the search for records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

3.  Thereafter, the claims file, as 
supplemented, should be referred to the 
same VA examiner who conducted the August 
1998 psychiatric examination of the 
veteran. The examiner is requested to 
comment whether any modification to his 
examination report would be warranted, 
particularly with reference to the GAF 
score, and, if so, to provide an 
appropriate supplement.  

In the event that the examiner who 
conducted the August 1998 examination is 
unavailable, the claims file should be 
referred to a VA psychiatrist for review 
of the record.  The examiner is requested 
to review the claims file and offer an 
opinion as to the severity of the 
veteran's service-connected PTSD for the 
period from June 1997 to June 2000.  If 
the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The examiner must use a multiaxial 
assessment, assign a Global Assessment of 
Functioning (GAF) score consistent with 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  With any opinion expressed a 
complete rationale must be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims file.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
assignment of higher evaluations for PTSD 
for the pertinent periods.  

If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 

the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


